 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1172 
In the House of Representatives, U. S.,

May 25, 2010
 
RESOLUTION 
Recognizing the life and achievements of Will Keith Kellogg. 
 
 
Whereas Will Keith (W.K.) Kellogg, through his experimentation and entrepreneurship, revolutionized eating habits around the world; promoted healthy living for families and communities; patriotically assisted the United States during World War II; created the Kellogg Company, which has produced a wide variety of popular foods for more than 100 years and has developed memorable cultural icons; and formed the W.K. Kellogg Foundation, which promotes a vision of healthy living around the world; 
Whereas Will Keith (W.K.) Kellogg was born on April 7, 1860, and died at the age of 91 on October 6, 1951; 
Whereas, April 7, 2010, will mark the celebration of the 150th anniversary of W.K. Kellogg’s birth; 
Whereas W.K. Kellogg and his brother Dr. John Harvey Kellogg developed the first breakfast cereal, Kellogg’s Corn Flakes, in Battle Creek, Michigan, on April 1, 1906; 
Whereas W.K. Kellogg strongly promoted healthy eating and fitness throughout his career; 
Whereas the Kellogg Company has produced many nutritious foods for 104 years; 
Whereas consumer awareness of nutrition has long been a major priority of the Kellogg Company; 
Whereas innovative packing and nutrition labels developed by the Kellogg Company have gone on to become standard practice in the food industry; 
Whereas breakfast cereals have revolutionized eating habits in the United States and around the world; 
Whereas the Kellogg Company has created memorable characters that have become cultural icons, including Tony the Tiger and Snap, Crackle, and Pop; 
Whereas during the Great Depression, W.K. Kellogg pronounced his faith in the United States by announcing I’ll invest my money in people; 
Whereas the production facilities of the Kellogg Company played a key role in assisting the engineering efforts of the United States Armed Forces during World War II; 
Whereas families in the United States often sent food products from the Kellogg Company to soldiers serving in foreign countries; 
Whereas for his contributions to the United States during World War II, W.K. Kellogg was awarded the Army-Navy E Flag for Excellence; 
Whereas the Apollo 11 astronauts brought Kellogg’s breakfast cereal into outer space in 1969, during their successful mission to the moon; 
Whereas the Kellogg Company has maintained its social responsibility by supporting a number of different organizations, such as the United Negro College Fund, the Statue of Liberty-Ellis Island renewal project, and organizations that fought apartheid in South Africa; 
Whereas the Kellogg Company has been working to combat obesity and is joining together with more than 40 of the Nation’s largest retailers, nonprofit organizations, manufacturers, and trade associations to launch the Healthy Weight Commitment Foundation to promote healthy living in homes, schools, and workplaces; 
Whereas the Kellogg Foundation was begun by W.K. Kellogg to bolster the health of children in Battle Creek, Michigan; 
Whereas the W.K. Kellogg Foundation today promotes health, education, agriculture, and family economic security throughout the world; 
Whereas the Kellogg Company manufactures its products in 18 countries and sells them to people in 180 different countries;  
Whereas the Kellogg Company currently has production facilities in 14 States, including: California, Georgia, Illinois, Kansas, Kentucky, Michigan, Nebraska, New Jersey, North Carolina, Ohio, Pennsylvania, Tennessee, Utah, and Washington; and 
Whereas W.K. Kellogg created a legacy of healthy living, patriotism, and entrepreneurism that endures to this day: Now, therefore, be it  
 
That the House of Representatives recognizes the 150th anniversary of the birth of Will Keith Kellogg and his contributions to the citizens of the United States and the people of the world. 
 
Lorraine C. Miller,Clerk.
